Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not fully persuasive. 
The drawing objections are overcome by the submission of replacement drawings which are accepted and entered.  
The previous issues regarding 35 USC 112(b) are overcome by the amendments.
The applicant argues that the limitations, which have been added to the claims in the instant amendment (e.g. loading firmware/requesting a reception spectrum) were not specifically addressed in the rejection and have been added to the claims for a showing of patentability. Initially, it is noted that the added limitations are questionable as to the subject matter that the applicant intended to represent novel/patentable subject matter in light of the lack of such PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY,” and further states “(a)dditionally, the AJ antenna module and the AJ RF modules receive control/configuration information from a digital configuration manager processor 62 (15:59+),” and “(a) cable/transmission line connects each of the components in a specified manner such that the AJ antenna module/AJ RF modules are connected to the GNSS receiver via a cable/transmission line and the digital configuration manager processor is connected to the cable/transmission line as well as provides communication with the CRPA AJ antenna module and AJ receiver module.”  The combination of secondary references shows the conventionality of theuse of a single cable for bidirectional communication. The cited porition directed to the configuration manager includes the following statements: “(t)he configuration manager processor 62 employs hardware/software to control the use or non-use of the variety of AJ technologies built into the GPS receiver 50” meeting the scope of loading firmware; and  “(t)he configuration manager processor 62 can be designed/preprogrammed with knowledge of the receiver configuration or it can dynamically determine the receiver configuration from signals provided to it,” “(i)f a jamming threat exists, the hardware then does a frequency analysis such as a simple Fourier transformation of the signal to determine its frequency characteristics. From these measurements the configuration manager 62 begins to assign anti-jam resources against the threats. The first anti-jam resource is the antenna module 52.”  Clearly, this meets the scope of “receiving a reception spectrum” which encompasses any received signal information. Thus, the 
With respect to the rejection over the combination of Engel et al with Jackson/Jeerage, the applicant similarly argues that the rejection is silent as to the loading of firmware (which represents any software control signal) or reception spectrum (which represents any received signal information). The rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (5,955,987) in view of either one of Jeerage et al (7,212,921) or Jackson et al (10,809,384).
The rejection is set forth in the previous Office Action in paragraphs 12-16. The rejection may be supplemented with the aresponse to arguments in paragraph 6 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646